Title: To Thomas Jefferson from Joseph Carrington Cabell, 19 December 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
19th Dec: 1822.
I reached this place on the 17th inst and write now merely to apprize you of my arrival. I returned to Williamsburg from the Northern Neck on the 6th inst and immediately wrote to a friend in this place to ascertain whether the usual recess of the Senate would take place. I counted on a recess as a matter of course, & was willing to avail myself of it, in order that I might enjoy some rest after much fatigue & trouble. By some accident I did not hear of the determination of the Senate not to adjourn till the 16th when a letter from my brother &  Judge Tucker on his return from the Federal Court, informed me of the fact. On the 17th I came up in the stage. Yesterday & to-day I have been engaged in fixing myself in my lodgings at the Eagle. I have had short interviews with  Mr Goodson, Mr Rives, Mr Carey & others. All that I can now tell you is that the House of Delegates has greatly improved in ability, and I am informed that the leading members generally seem well disposed towards the University. The  accompanying Report respecting the Literary Fund, will shew you that the state of the finances is very unfavorable. From what source we are to procure the necessary funds is a subject on which I have not as yet formed any opinion. And I am equally undecided how much we ought to ask in our bill: whether the funds necessary to build the Library, & the relinquishment of the debt—or the former singly, leaving the debt  to be hereafter disposed of—or the relinquishment of the debt without conditions. This I presume, is the order of preference. It is the order in which I should myself arrange the propositions. I greatly doubt the practicability of carrying the first, or second. The third would be apt to succeed, if we should hit judicously on the proper funds. A certain party will attempt to impose conditions to the 3d proposition. Some of our friends will concur in this view. I hear that mr Garland professes himself friendly, but requires that we should state what the cost of the necessary Apparatus & Library will be, and that we should go into immediate operation. He complains that he has not heretofore been consulted. He will be conferred with by some of our friends. But there is some danger in such consultations: for unless you accede to their views such friends often fly off altogether. We shall endeavor to get ready to bring something forward about the 1st January: about which time I hear the Report will be down, together with the estimate of the cost of the center building. Some delay is necessary to ascertain what is best to be done. After that, a straight-forward, open, & bold course, is what I shall recommend to our friends. Mr Johnson is not yet arrived: & I hear he is sick. I fear we shall differ again about conditions: but I wish to have the advantage of his talents & influence. Thank God, my health is now uncommonly good. But it requires that I should often reflect on the great object in view to prevent my spirits from sinking under the combined influence of  a painful separation from my wife, an increasing debt, & the reflection that  such great exertions are necessary to do the least service to science in this state. I hope I shall have the pleasure to see Col: Randolph before he leaves town. If I have not heretofore mentioned the subject of your late unfortunate wound, it  is not because I was not deeply concerned for your sufferings. I hear with great pleasure that you are recovering.I am Dr Sir, faithfully yours.Jos: C: Cabell.